[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTION OF JUDGMENT
On January 7, 1993, this Court rendered a Memorandum of Decision.
A portion of paragraph (8) of said decision contains an error of computation as a result of a scrivener's error. Accordingly, said paragraph is corrected to provide as follows:
"As a property settlement and pursuant to the Uniform Former Spouses Protection Act, the Court awards to the defendant wife 20 percent of the. . . ."
The underlined portion above indicates the correction made by the Court inserting the figure "20" for the figure "40". Except as corrected above, paragraph (8) is reaffirmed in its entirety.
The Court was not requested by the parties' attorneys in their proposed orders to address the joint obligation of the parties. The Court, therefore, makes no orders relative to these debts and leaves the parties to whatever rights they have in law.
Mihalakos, J.